DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments and amendments are persuasive in overcoming the 35 U.S.C. 101 rejection(s) of claims 1-9 of the Office action mailed on 1/13/2021.

The applicant’s arguments and amendments are not persuasive in overcoming the prior art references of Patton et al., U.S. Publication No. 2019/0171428 A1, in view of Raman et al., U.S. Publication No. 2018/0288736 A1. Namely, the applicant argues Raman is silent on “wherein said notification processing circuit is configured to aggregate several event signals coming from different individual components of the multi-component system and being classified into the same event class into a common user notification.” The examiner respectfully disagrees.
	Raman discloses wherein said notification processing circuit is configured to aggregate several event signals coming from different individual components of the multi-component system (Figure 1 and ¶ [0053]) and being classified into the same event class into a common user notification (¶¶ [0094] and [0135]). Figure 1 and paragraph [0053] disclose that a multi-component system of multiple servers sending notifications to a monitoring system may in turn send those notifications to a computing device. Paragraph [0094] discloses the notifications may be grouped together if they are duplicates. Paragraph [0135] discloses generally that notifications of the same type of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al., U.S. Publication No. 2019/0171428 A1 (hereafter referred to as Patton), in view of Raman et al., U.S. Publication No. 2018/0288736 A1 (hereafter referred to as Raman).

As to claim 1, Patton discloses a notification system for monitoring a multi-component system (¶ [0058], wherein the orchestration system monitors the entire system; ¶ [0060], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class), comprising:
	a notification processing circuit (¶ [0050], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class; Claim 14, wherein the instructions transmitted electronically in the computer system is a circuit): and
	an event processing circuit, said event processing circuit comprising an event input and an event classifier circuit, wherein said event input is configured to receive an (¶ [0023], wherein the event detection model classifies an event based on the features of underlying data; ¶ [0044], wherein a class is detected based on features associated with that class; ¶ [0051], wherein a class is detected based on features associated with raw data),
	wherein said event classifier circuit is configured to classify the event signal into at least one event class based on said at least one status parameter (¶ [0023], wherein the event detection model classifies an event based on the features of underlying data; ¶ [0044], wherein a class is detected based on features associated with that class; ¶ [0051], wherein a class is detected based on features associated with raw data),
	wherein said notification processing circuit is configured to generate no user notification or at least one user notification based on said at least one event class (¶ [0050], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class; ¶ [0060], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class).
	Patton is silent on wherein said notification processing circuit is configured to aggregate several event signals coming from different individual components of the multi-component system and being classified into the same event class into a common user notification.
(Figure 1 and ¶ [0053]) and being classified into the same event class into a common user notification (¶¶ [0094] and [0135]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Patton in the aforementioned manner as taught by Raman in order to automatically group related notifications.

As to claim 10, the claim is rejected for the same reasons as claim 1 above. Namely, the citations of Patton given for claim 1 above also disclose the subject matter of claim 10.

As to claims 9 and 18, the claims are rejected for the same reasons as claim 1 above. Namely, the citations of Raman given for claim 1 above also disclose the subject matter of claims 9 and 18.

As to claim 2, Patton discloses a setting circuit, said setting circuit comprising at least one setting parameter, and said notification processing circuit being configured to at least one of approve, save and discard said user notification based on said at least one setting parameter (¶ [0050], wherein notifications may be approved to be transmitted based on subscribing to a detected class; ¶ [0060], wherein notifications may be approved to be transmitted based on subscribing to a detected class).

As to claim 11, the claim is rejected for the same reasons as claim 2 above. Namely, the citations of Patton given for claim 2 above also disclose the subject matter of claim 11.

As to claim 3, Patton discloses said status parameter comprises a time stamp, said time stamp being a time of recording of the at least one of said status and said status change (¶ [0099], “The raw data can be unlabeled, be associated with metadata (e.g., generation timestamp, geotagged, etc.), or otherwise annotated.”; ¶ [0115]; “identifying raw data with geographic locations and/or timestamps proximal to a known event's geographic region and/or timestamp”).

As to claim 12, the claim is rejected for the same reasons as claim 3 above. Namely, the citations of Patton given for claim 3 above also disclose the subject matter of claim 12.

As to claim 4, Patton discloses said event signal comprises at least one attribute parameter, said at least one attribute parameter being indicative of at least one property of said at least one component (¶ [0023], wherein the event detection model classifies an event based on the features of underlying data; ¶ [0044], wherein a class is detected based on features associated with that class; ¶ [0051], wherein a class is detected based on features associated with raw data).

As to claim 13, the claim is rejected for the same reasons as claim 4 above. Namely, the citations of Patton given for claim 4 above also disclose the subject matter of claim 13.

As to claim 5, Patton discloses said event classifier circuit is configured to classify the event signal into said at least one event class based on said at least one attribute parameter (¶ [0023], wherein the event detection model classifies an event based on the features of underlying data; ¶ [0044], wherein a class is detected based on features associated with that class; ¶ [0051], wherein a class is detected based on features associated with raw data).

As to claim 14, the claim is rejected for the same reasons as claim 5 above. Namely, the citations of Patton given for claim 5 above also disclose the subject matter of claim 14.

As to claim 6, Patton said notification processing circuit is configured to generate said at least one user notification (¶ [0050], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class; ¶ [0060], wherein notifications may be transmitted based on a detected class and a subscriber to the detected class) based on said at least one attribute parameter (¶ [0023], wherein the event detection model classifies an event based on the features of underlying data; ¶ [0044], wherein a class is detected based on features associated with that class; ¶ [0051], wherein a class is detected based on features associated with raw data).

As to claim 15, the claim is rejected for the same reasons as claim 6 above. Namely, the citations of Patton given for claim 6 above also disclose the subject matter of claim 15.

As to claim 7, Patton discloses said notification system is configured to transmit said at least one user notification via at least one of email, text message, push message and web frontend (¶ [0024], “e.g., receive push notifications when the event is detected”).

As to claim 16, the claim is rejected for the same reasons as claim 7 above. Namely, the citations of Patton given for claim 7 above also disclose the subject matter of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 7:00 AM to 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Brian Whipple/
Primary Examiner
Art Unit 2454
4/19/2021